Title: Abigail Adams to Lucy Cranch, 5 September 1784
From: Adams, Abigail
To: Cranch, Lucy,Greenleaf, Lucy Cranch



My dear Lucy
Auteuil Sepbr 5 1784

I promised to write to you from the Hague, but your uncles unexpected arrival at London prevented me. Your uncle purchased an Excellent travelling Coach in London, and hired a post chaise for our servants. In this manner We travelled from London to Dover, accommodated through England with the best of Horses postilions, and good carriages, clean neat appartments, genteel entertainment, and prompt attendance, but no sooner do you cross from Dover to Caliss than every thing is reversed, and yet the distance is very small between them.
The cultivation is by no means equal to that of England, the villages look poor and mean the houses all thatchd and rarely a Glass window in them. Their Horses instead of being handsomely harnessed as those in England are, have the appearence of so many old cart horses. Along you go with 7 Horses tied up with roaps and chains rattleing like trucks, 2 ragged postilions mounted with enormous jack Boots, add to the comick Scene. And this is the Stile in which a Duke or a count travel through this kingdom. You inquire of me how I like Paris? Why they tell me I am no judge, for that I have not seen it yet. One thing I know, and that is, that I have smelt it. If I was agreeably dissapointed in London, I am as much dissapointed in Paris. It is the very dirtyest place I ever saw. There are some Buildings and some Squares which are tolerable, but in general the streets are narrow, the shops, the houses inelegant, and dirty, the Streets full of Lumber and Stone with which they Build. Boston cannot Boast so elegant publick Buildings, but in every other respect, it as much Superiour in my Eyes to Paris, as London is to Boston. To have had Paris tolerable to me; I should not have gone to London. As to the people here, they are more given to Hospitality than in England, it is said.
I have been in company with but one French Lady since I arrived, for strangers here make the first visit and nobody will know you untill you have waited upon them in form.
This Lady I dined with at Dr. Franklings. She enterd the Room



with a careless jaunty air. Upon seeing Ladies who were strangers to her, she bawled out ah Mon dieu! where is Frankling, why did you not tell me there were Ladies here? You must suppose her speaking all this in French. How said she I look? takeing hold of a dressing chimise made of tiffanny which She had on over a blew Lutestring, and which looked as much upon the decay as her Beauty, for she was once a handsome woman. Her Hair was fangled, over it she had a small straw hat with a dirty half gauze hankerchief round it, and a bit of dirtyer gauze than ever my maids wore was sewed on behind. She had a black gauze Skarf thrown over her shoulders. She ran out of the room. When she returnd, the Dr. enterd at one door she at the other, upon which she ran forward to him, caught him by the hand, helas Frankling, then gave him a double kiss one upon each cheek and an other upon his forehead. When we went into the room to dine she was placed between the Dr. and Mr. Adams. She carried on the chief of the conversation at dinner, frequently locking her hand into the Drs. and sometimes spreading her Arms upon the Backs of both the Gentlemans Chairs, then throwing her Arm carelessly upon the Drs. Neck.
I should have been greatly astonished at this conduct, if the good Doctor had not told me that in this Lady I should see a genuine French Woman, wholy free from affectation or stifness of behaviour and one of the best women in the world. For this I must take the Drs. word, but I should have set her down for a very bad one altho Sixty years of age and a widow. I own I was highly disgusted and never wish for an acquaintance with any Ladies of this cast. After dinner she threw herself upon a settee where she shew more than her feet. She had a little Lap Dog who was next to the Dr. her favorite. This She kisst and when he wet the floor she wiped it up with her chimise. This is one of the Drs. most intimate Friends, with whom he dines once every week and She with him. She is rich and is my near Neighbour, but I have not yet visited her. Thus my dear you see that Manners differ exceedingly in different Countries. I hope however to find amongst the French Ladies manners more consistant with my Ideas of decency, or I shall be a mere recluse.
You must write to me and let me know all about you. Marriages Births and preferments—every thing you can think of. Give my respects to the Germantown family. I shall begin to get Letters for them by the next vessel.

Good Night. Believe me your most affectionate Aunt
Abigail Adams

 